                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 98‐CR‐0043(1) (PJS/FLN)

                      Plaintiff,

 v.                                                             ORDER

 JARED CHRIS WARREN,

                      Defendant.

       Defendant Jared Warren was convicted by a jury of possessing cocaine base with

intent to distribute. On August 4, 1999, Judge James Rosenbaum sentenced him to

360 months in prison and five years of supervised release. According to the probation

office, his projected release date is August 1, 2024. ECF No. 96.

       This matter is before the Court on Warren’s motion for a sentence reduction

under § 404 of the First Step Act of 2018, Pub. L. No. 115‐391, 132 Stat. 5194. Section 404

authorizes a court to reduce the sentence imposed on a defendant convicted of a

“covered offense.” Id. § 404(b). A “covered offense” is defined as “a violation of a

Federal criminal statute, the statutory penalties for which were modified by section 2 or

3 of the Fair Sentencing Act of 2010 (Public Law 111‐220; 124 Stat. 2372), that was

committed before August 3, 2010.” Id. § 404(a). Sentence reductions under § 404 are

discretionary. Id. § 404(c) (“Nothing in this section shall be construed to require a court

to reduce any sentence pursuant to this section.”).
       In this case, the parties agree that Warren was convicted of a “covered offense”

and therefore is eligible for a sentence reduction under § 404, although they disagree as

to the reason that he is eligible. Warren argues that, under the plain language of

§ 404(a), all pre‐August 3, 2010 cocaine‐base offenses under 21 U.S.C. § 841(b)(1)(A) and

(b)(1)(B) categorically qualify as “covered offenses” because § 2 of the Fair Sentencing

Act modified the statutory penalties for those offenses. For its part, the government

argues that eligibility for a sentence reduction under § 404 depends on the amount of

cocaine base actually at issue in the defendant’s offense of conviction. If the amount is

sufficient to trigger the statutory penalties to which the defendant was originally subject

even under the post‐2010 version of § 841(b), then (according to the government) the

defendant is not eligible for a reduction.

       Courts have split on this issue. Compare United States v. Dodd, 372 F. Supp. 3d

795, 797 (S.D. Iowa 2019) (“The First Step Act . . . applies to offenses and not conduct.”),

with United States v. Blocker, 378 F. Supp. 3d 1125, 1128 (N.D. Fla. 2019) (“[W]hether the

Fair Sentencing Act changed the penalty range on count one turns on a question of

historical fact: did the conspiracy involve at least 280 grams of crack for which Mr.

Blocker was responsible?”). The Court need not decide the issue, however, as both

parties agree that Warren is eligible for a sentence reduction under § 404 regardless of

which interpretation controls.



                                             -2-
       The parties also agree that the Court has discretion to decide whether and to

what extent to reduce Warren’s sentence. The Court may, in its discretion, reduce

Warren’s sentence by any amount (up to time served), or the Court may deny a

reduction altogether. To guide the Court in exercising its discretion, the parties make

various arguments regarding the statutory and Guidelines ranges that would have

applied to Warren if he had been convicted under the post‐2010 version of § 841(b). The

parties’ positions on these matters differ, however.

       The government contends that Warren was found guilty of possessing 250 grams

of cocaine base, which, under the current version of § 841(b)(1)(B), would subject him to

a statutory minimum term of five years, a maximum term of 40 years, and a Guidelines

range of 262‐327 months. In light of that range, the government advocates for a

reduction to 300 months and no reduction to Warren’s five‐year term of supervised

release.

       Warren contends that, because he was convicted prior to Apprendi v. New Jersey,

530 U.S. 466 (2000), and because the jury did not make a finding regarding the amount

of cocaine base involved in his offense beyond a reasonable doubt, he must be treated as

though he was convicted under § 841(b)(1)(C), which carries a maximum term of

20 years. Because he has already served more than 21 years, Warren argues, the Court

should reduce his sentence to time served and a supervised‐release term of four years.



                                           -3-
       Warren acknowledges that the indictment charges him with possessing

250 grams of cocaine base and that the verdict form states that he is guilty of possessing

approximately 250 grams of cocaine base. But he argues that the jury instructions

indicate that the jury was not asked to, and did not, find this quantity of drugs

unanimously and beyond a reasonable doubt. In particular, he points to the

instructions defining the elements of the offense and to the following language from a

later instruction:

              Now, the evidence in the case need not prove the actual
              quantity. The indictment sets forth both a date and a precise
              quantity. You need not find that it was proven beyond a
              reasonable doubt that it took place on the exact day or the
              exact quantity if you find the evidence places it reasonably
              close to the date and reasonably close to the quantity that is
              charged in the indictment. But as I said, the government
              must prove beyond a reasonable doubt that there was a
              measurable amount of the controlled substance, and in fact,
              it was knowingly and intentionally possessed with intent to
              distribute.

ECF No. 66 at 91.

       Although this language is not a model of clarity, the Court believes that the

government has the better of the argument. The jury was instructed that it need not

find the “exact quantity,” but it was nevertheless told that it had to find that the

quantity was “reasonably close to the quantity that is charged in the indictment.” As

noted, the indictment charged Warren with possessing approximately 250 grams of



                                             -4-
cocaine base. Although “approximately” and “reasonably close” leave some wiggle

room, 250 grams is far higher than—and neither “approximately” nor “reasonably

close” to—the statutory minimum of 28 grams necessary to trigger the application of

§ 841(b)(1)(B). The Court therefore agrees with the government that, if the Fair

Sentencing Act had been in effect when Warren was convicted and sentenced, he would

have been convicted under § 841(b)(1)(B) and his Guidelines range would have been

262‐327 months.

         That said, the Court agrees with Warren that a sentence of time served, and a

reduction of his supervised‐release term to four years, is the appropriate disposition of

this case. Warren has already served approximately 258 months. According to the

Bureau of Prisons’ Sentry Report, as of February 7, 2019, Warren had accrued 935 days

of good‐conduct credit. This means that Warren has already served the equivalent of a

sentence of roughly 288 months—well above the bottom of the relevant Guidelines

range.

         It is true that Warren has a serious criminal record (including violent offenses)

and a poor disciplinary record in prison. That certainly gives the Court pause. But

Warren’s most recent misconduct dates from 2016, and he appears to have a clean

record since then. He has also participated in a great deal of educational and other

programming and has submitted an impressive and detailed release plan that outlines



                                              -5-
the specific steps he plans to take to reintegrate himself into society and eventually start

his own business.

       In light of all of these factors, a sentence of time served—which, again, is the

equivalent of a 24‐year sentence—is sufficient to serve the objectives of 18 U.S.C.

§ 3553(a). Finally, with respect to Warren’s term of supervised release, the Court finds

that a four‐year term is sufficient in light of Warren’s detailed and carefully considered

release plan.1

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.        Defendant’s motion to reduce sentence [ECF Nos. 94, 100] is GRANTED.

       2.        Defendant’s sentence on Count One of the indictment is reduced to time

                 served and four years of supervised release.




       1
         The Court notes that Warren plans to move to Maryland to live with his parents.
It is the Court’s understanding that, because Warren’s release plan has not been
reviewed and approved, he must be released in Minnesota, and he will not be allowed
to move to Maryland unless and until the probation office in the District of Minnesota
successfully transfers supervisory authority over Warren to the probation office in the
District of Maryland. For that reason, the Court will modify Warren’s conditions of
supervised release to require him to spend up to 120 days in a residential reentry center
to ensure that he has a place to live while a transfer is being arranged. Warren can, of
course, move to modify this condition if he believes that such a modification is
warranted.

                                              -6-
     3.    Defendant’s conditions of supervised release are modified to include the

           following condition: Defendant must immediately reside in a residential

           reentry center for up to 120 days. The residential reentry center must be

           approved by the probation officer. Defendant must follow all of the rules

           of that facility.

     4.    All other provisions of the judgment remain unchanged.


Dated: August 16, 2019                     s/Patrick J. Schiltz
                                           Patrick J. Schiltz
                                           United States District Judge




                                        -7-
